ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 22 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 11,032,486 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a method comprising: determining, based on the exposure limits of the imaging device, a first exposure-time factorization set for the first-prioritized lighting frequency and a second exposure-time factorization set for the second-prioritized lighting frequency; and adjusting the current exposure time of the imaging device to an adjusted exposure time, the adjusted exposure time being an exposure time in the first exposure- time factorization set that aligns to at least one of a matching or near-to-matching exposure time in the second exposure-time factorization set, in combination with the other elements of the claim.  The closest prior art of record, Ebina, discloses a method for determining an exposure time when a plurality of flicker frequencies are detected, however, Ebina fails to teach or suggest “determining, based on the exposure limits of the imaging device, a first exposure-time factorization set for the first-prioritized lighting frequency and a second exposure-time factorization set for the second-prioritized lighting frequency; and adjusting the current exposure time of the imaging device to an adjusted exposure time, the adjusted exposure time being an exposure time in the first exposure- time factorization set that aligns to at least one of a matching or near-to-matching exposure time in the second exposure-time factorization set” as currently claimed.
Claims 2-10 are allowable due to their dependence on claim 1.
Claim 11 is an imaging device variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 12-15 are allowable due to their dependence on claim 11.
Claim 16 is a machine-readable non-transitory storage medium variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 17-20 are allowable due to their dependence on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696